Citation Nr: 0403457	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-09 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
psychiatric disorder, claimed as paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The appellant had active service from June 1979 to April 
1981.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board observes that in the October 2003 informal hearing 
presentation submitted by the appellant's representative, the 
issue of clear and unmistakable error (CUE) was raised in 
relation to an April 1987 rating decision that denied service 
connection for paranoid schizophrenia based upon a finding 
that this disorder existed prior to service and was not 
aggravated during service.  This matter has not yet been 
adjudicated by the RO, and the Board does not have 
jurisdiction to address it at this time.  Accordingly, this 
matter is referred to the RO for all necessary action.  See 
38 C.F.R. § 20.200 (2002).


FINDINGS OF FACT

1.  An unappealed April 1987 rating decision denied 
entitlement to service connection for paranoid schizophrenia.

2.  Evidence associated with the claims folder since the 
April 1987 rating decision is neither cumulative nor 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for paranoid schizophrenia.

3.  The competent evidence of record reflects that the 
appellant's current paranoid schizophrenia manifested to a 
compensable degree within a year of discharge from  active 
service.   




CONCLUSIONS OF LAW

1.  The April 1987 rating decision that denied entitlement to 
service connection for paranoid schizophrenia is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2003).

2.  Evidence associated with the claims folder since the 
April 1987 rating decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for paranoid schizophrenia have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Paranoid schizophrenia was incurred as a result of active 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Procedural Considerations

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist claimants, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is generally applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  These regulations, likewise, generally 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

The Board finds that this matter has been sufficiently 
developed pursuant to the guidelines established in the VCAA.  
In this regard, the claims file reflects examination and 
clinical records that contain findings and diagnoses that 
permit the Board to address the issues relevant to the 
appellant's claim.  The appellant has been notified of the 
laws and regulations applicable to his claim, as delineated 
in the September 2001 and September 2002 rating decisions, as 
well as in the January 2003 statement of the case.  In 
addition, the appellant has been apprised of the steps which 
the RO has undertaken to develop his claim, and of which 
steps he could undertake in support of his claim, as 
documented in August 2002 correspondence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Lastly, the Board 
observes that in light of the highly favorable outcome of 
this appeal, constituting a reopening of the claim and a 
grant of the maximum available benefits sought on appeal, any 
perceived lack of notice or assistance under the VCAA should 
not be considered prejudicial to the appellant at this time.

New and Material Evidence

As noted, there has recently been a regulatory change 
regarding VA's definition of what constitutes "new and 
material evidence."  This change, however, applies 
prospectively to all requests to reopen that are made on or 
after August 29, 2001.  See Fed. Reg. 45,620-30 (Aug. 29, 
2001) [now codified at 38 C.F.R. § 3.156(a) (2003)].  Because 
the record demonstrates that the appellant filed the current 
request to reopen his claim before that date (in March 2001), 
the Board finds that this regulatory change is not applicable 
here.  Accordingly, the Board will analyze this request to 
reopen under the former criteria for the analysis of "new 
and material evidence."

The Board observes that the appellant's claim for entitlement 
to service connection for a psychiatric disorder, claimed as 
paranoid schizophrenia, was last reviewed by the RO and 
denied in an April 1987 rating decision.  The evidence under 
consideration at the time consisted of the appellant's 
service medical records, statements from the appellant, and 
1982 and 1983 private psychological evaluation reports.  As 
the appellant did not appeal the RO's decision, it became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002). 

In March 2001, the appellant requested that his claim be 
reopened.  In support of this request, the appellant 
submitted two March 2001 statements prepared by B.G., a 
social worker who had handled his case at a state mental 
health facility since 1999.  In September 2001 and September 
2002 rating decisions, the RO declined to reopen the claim, 
stating in part that the appellant had submitted new, but not 
material evidence.  The appellant received notice of the RO's 
decision and timely appealed it to the Board.

Following the RO's September 2002 rating decision, more 
evidence was associated with the claims file, consisting of 
additional statements from the appellant, a VA medical record 
noting his hospitalization from May 2002 to July 2002 for the 
treatment of paranoid schizophrenia, and a copy of an August 
2000 court order reflecting his criminal arrest in March 
1982, a finding of not guilty by reason of insanity, and 
remand to the state department of mental health for 
psychiatric care, effective through March 2002.

On its own determination, the Board finds that additional 
evidence submitted by the appellant in support of his claim, 
most notably the March 2001 reports from B.G., his social 
worker, are both new and material.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The information contained 
in these reports reflects the opinion of a trained 
professional who has reviewed the entirety of the claims file 
and available medical records, has spoken to the appellant's 
relatives, and has handled the appellant's case for several 
years.  The Board notes that this type of evidence was not 
available at the time of prior decisions in this matter, and 
therefore considers these reports to be new evidence.  

The Board is also of the opinion that these March 2001 
reports are material to the claim.  Regarding whether newly 
received evidence is material, the appellant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of an appellant's injury or disability.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  At the time of the April 
1987 rating decision, the RO determined that the evidence of 
record supported a finding that the appellant's paranoid 
schizophrenia existed prior to his entry into active service, 
and that his disorder was not aggravated by his period of 
active service.  These March 2001 reports, however, provide 
information that contradicts the RO's 1987 findings, and 
instead suggests that the appellant's paranoid schizophrenia 
either began in service or shortly thereafter.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Smith v. West, 
12 Vet. App. 312, 314 (1999); Justus v. Principi, 3 Vet. App. 
510 (1992).  The Board therefore holds that these March 2001 
reports are so significant that they must be considered in 
order to fairly decide the merits of the claim, and as such, 
the appellant's claim must be reopened for full review.  
(Even if the application to reopen is deemed to have been 
made after August 28, 2001, it plainly competently links the 
condition to service and thereby creates a reasonable 
possibility of a favorable ultimate outcome.) 

Service Connection for Paranoid Schizophrenia

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may also 
be awarded where the evidence shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b); 3.307, 3.309 (2003).  Service connection may 
also be granted for disease that is diagnosed after discharge 
from active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Paranoid schizophrenia is a psychosis.  38 C.F.R. § 
4.130, Diagnostic Code 9203 (2003).  It is also a chronic 
disease within the meaning of the applicable regulations 
pertaining to presumptive service connection.  38 C.F.R. § 
3.309.

As relevant to this claim for service connection for a 
psychiatric disorder claimed as paranoid schizophrenia, the 
Board observes that no presumptions may be invoked on the 
basis of advancement of the disease when first definitely 
diagnosed for the purpose of showing its existence to a 
degree of 10 percent within the applicable period.  This will 
not be interpreted as requiring that the disease be diagnosed 
in the presumptive period, but only that there be then shown 
by acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  38 C.F.R. § 3.307(c) (2003).

The appellant's service medical records reflect that he 
entered service with normal findings relative to his mental 
state.  See 38 C.F.R. § 3.304 (2003).  In service, he was 
referred to a service medical facility beginning in December 
1980 (and thereafter intermittently continuing to the time of 
his discharge) concerning problems pertaining mainly to 
alcohol abuse.  Symptomatology or other relevant indicia of a 
psychiatric disorder, however, was not specifically 
documented in the service medical records, to include at 
discharge.

The appellant's VA Form DD-214 Certificate of Discharge or 
Release from Active Duty confirms his honorable discharge, 
effective as of April 27, 1981.  The appellant's statements 
of record, private psychological evaluations dated in October 
1982, and an August 2000 court order reveal his arrest on 
March 25, 1982, for the first degree murder of his mother's 
boyfriend on that same date.  The Board observes that this 
crime occurred within a year of his discharge from active 
service.

The record further indicates that in August 1982, the 
appellant was found not guilty of this crime by reason of 
insanity, and he was transferred to a state mental health 
facility in September 1982.  October 1982 psychological 
evaluation reports from this facility recorded a diagnosis of 
paranoid schizophrenia and documented the need for continued 
hospitalization, and also opined that active psychotic 
processes began prior to the date of this crime.

In her March 2001 reports, B.G, the appellant's social worker 
at the state mental health facility, stated that she 
personally reviewed all of his medical records at the 
facility, discussed the case with his treating psychiatrist, 
spoke with his closest family members, reviewed past reports 
of her conversations with his now-deceased mother and aunt, 
interviewed the appellant, and reviewed his military and VA 
correspondence and paperwork.  She noted that prior to 
entering active service, there were no records or reports of 
the appellant having any signs, symptoms or treatment for a 
psychiatric disorder.  She reported that his symptoms began 
in active service, and that symptomatology (such as his 
hearing voices) continued after service.  She also confirmed 
his arrest in March 1982 and remand to the state mental 
health facility in September 1982 after being found not 
guilty by reason of insanity.  She noted that the appellant 
continues to suffer the same symptoms that first began in 
1980, and that he is still diagnosed with paranoid 
schizophrenia.  

The record reflects that the appellant was released from the 
state mental health facility in approximately March 2002, but 
that he was then hospitalized at a VA facility from May 2002 
to July 2002 for treatment of his paranoid schizophrenia.  
Later statements from the appellant indicate that he has 
returned to the state mental health facility.  

The Board finds that the appellant is entitled to service 
connection for his current paranoid schizophrenia on a 
presumptive basis, in light of the manifestation of this 
disorder to a degree of at least 10 percent within a year of 
his discharge from active service.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309(2003); 38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996).  Although the record may be somewhat unclear as to 
the exact origins of his paranoid schizophrenia, the 
appellant began active service in 1979 with a normal entrance 
examination, and there is no record of prior medical 
treatment for a psychiatric disorder, to include paranoid 
schizophrenia.  Within a year after active service, however, 
the appellant had killed his mother's boyfriend, and this 
action has been related to paranoid schizophrenia 
symptomatology in competent evidence of record.  Congress has 
created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that this claim should prevail.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).
  

ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a psychiatric disorder, 
claimed as paranoid schizophrenia, is reopened.

Service connection for a psychiatric disorder, claimed as 
paranoid schizophrenia, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



